Citation Nr: 0416699	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome at L4-L5 (previously addressed as a separate 
compensable rating for residuals of shell fragment wounds 
resulting in neurological impairment of the right lower 
extremity), evaluated as 40 percent disabling, for the period 
subsequent to September 22, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 decision by the RO in Columbia, 
South Carolina.

In a September 2003 Board decision, the Board was faced with 
the issue of entitlement to a separate compensable rating for 
residuals of shell fragment wounds resulting in neurological 
impairment of the right lower extremity.  Based on a review 
of the record, the Board concluded that the neurological 
impairment of the right lower extremity was the result of 
neuropathology at L4-L5 and awarded a separate evaluation of 
40 percent was granted for residuals of a shell fragment 
wound resulting in a ruptured disc at L4-L5.  The issue was 
then returned to the RO for consideration of revised rating 
criteria for intervertebral disc syndrome.  The RO has 
addressed that issue and the case is before the Board for 
further action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Residuals of a shell fragment wound resulting in a 
ruptured disc at L4-L5 associated with residuals of a shell 
fragment wound of the right flank are manifested by severe 
impairment with recurring attacks with intermittent relief 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a shell fragment wound resulting in a ruptured 
disc at L4-L5 associated with residuals of a shell fragment 
wound of the right flank, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Diagnostic Code 5293 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

In this case, the rating action of September 2000 was issued 
before the enactment of VCAA.  Thus, in order to satisfy the 
holding in Pelegrini, the Board would have to dismiss as void 
ab initio, the rating decision of the RO which was 
promulgated prior to providing the veteran full VCAA notice.  
The result of this action would require that the entire 
rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
February 2001 Statement of the Case and May 2003 and January 
2004 Supplemental Statements of the Case, and August 2000, 
April 2001, July 2002 and November 2003 correspondence from 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in August 2000, April 2001, July 2002 and November 
2003, in which the veteran was advised of the type of 
evidence necessary to substantiate his claims.  In those 
letters, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Factual Background

Service medical records are incomplete, but do reflect that 
the veteran sustained multiple shell fragment wounds to the 
abdomen and low back.

Service connection for residuals of shell fragment wounds 
with surgical scars to the abdomen was established in a May 
1970 rating decision and service connection for residuals of 
a shell fragment wound of the right flank was established in 
an April 1992 rating decision. 

During an October 1991 VA examination of the spine, the 
veteran noted complaints of pain in his right lower back 
radiating down the right buttock and lateral thigh.  No 
numbness or weakness of the right lower extremity was noted.  
The diagnosis revealed lumbosacral strain with evidence of 
nerve injury to the lumbosacral plexus or the nerves leading 
into the right lower extremity.  

VA outpatient treatment notes dated May 1992 to May 2002, 
reflect treatment for a variety of conditions.  In May 1992, 
the veteran underwent electromyography testing.  It revealed 
a normal electromyography of the right lower extremity and 
right lumbar paraspinals.  In a treatment note dated June 
2000, the veteran complained of pain radiating down his right 
thigh and noted that his right lower extremity had a tendency 
to fall asleep.  The diagnostic assessment revealed back 
pain, which seemed to be a chronic issue due to the pain 
intensity and numbness.  Remaining outpatient treatment 
records reveal continuous complaints of intermittent right 
unilateral back pain with numbness extending to the right 
knee.   

A VA examination of the peripheral nerves was conducted in 
March 2003.  The claims folder was reviewed by the physician.  
The veteran related that his low back pain began in 1969.  
The pain radiated to the right lower extremity.  Reference 
was made to a lumber spine magnetic resonance imaging (MRI) 
that showed a ruptured disc at L4-5 with canal stenosis.  
Straight leg raising resulted in pain, a decreased Achilles 
reflex, and a straight leg raising sign.  The veteran was 
hooked up to a TENS unit, which helped.  
 
In a September 2003 decision, the Board concluded that the 
neurological impairment of the right lower extremity was the 
result of neuropathology at L4-L5 and awarded a separate 
(compensable) evaluation of 40 percent for the period from 
July 12, 2000, to September 22, 2002, for residuals of a 
shell fragment wound resulting in a ruptured disc at L4-L5.

During a January 2004 VA neurological examination, the 
veteran complained of back pain on the right side of his 
back, extending into the right lower extremity and diffuse 
pain in the leg.  He also complained of numbness and burning 
in the anterior part of the thigh in the right lower 
extremity and in the lateral part of the thigh in the right 
lower extremity.  Upon examination, it was noted that the 
veteran had diminished pinprick sensation in the distribution 
of the right lateral and anterior femoral cutaneous nerve of 
the thigh, a condition known as meralgia paresthetica.  Both 
aright ankle and knee jerk were present; however, there was a 
need for reinforcement in testing both of those reflexes.  
The diagnostic impression revealed that the veteran's 
complaints of low back pain and pain in the right leg were 
consistent with a musculoskeletal disturbance.  There was no 
evidence of a specific radiculopathy or a specific nerve 
impairment to cause sciatic nerve dysfunction.  The examiner 
noted meralgia paresthetica, which was a lesion involving the 
superficial sensory branches of the femoral nerve, and was a 
peripheral neuropathy and not related to any disk disease or 
degenerative disease of the spine.  The examiner opined that 
based on X-ray studies, an MRI, plane X-rays and 
electrodiagnostic studies, the veteran had osteoarthritic 
changes consistent with his age.  

A VA orthopedic examination was also performed in January 
2004.  The veteran related that he was employed as a mail 
carrier.  Lower extremity motor examination showed results of 
4+/5 in the hallucis longus, gastrocnemius, hamstrings and 
quadriceps of the right side, and 5/5 results on the left 
side.  Deep tendon reflexes were 1+ in the knees and ankles, 
bilaterally.  Straight leg raising was negative.  There was 0 
to 45 degrees of lumbosacral flexion.  Extension was 0 to 10 
degrees, lateral bending was 0 to 25 degrees, bilaterally, 
and rotation was 0 to 20 degrees, bilaterally.  The spinous 
process was not tender on palpation.  The physician commented 
that the veteran had low back pain with some evidence of 
decreased strength in the right lower extremity, but no 
tibial nerve signs.  He had significant reduced range of 
motion, as well.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski 
, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the 
site of the diseased disc and little intermittent 
relief                                             
60

Severe intervertebral disc syndrome with recurring 
attacks with intermittent relief                                                     
40 
(38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002)

5293 Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the 
past 12 months or by combining under Sec.  4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations 
for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months..................	60

With incapacitating episodes having a total 
duration of at least four weeks but less than six 
weeks during the past 12 months..............40

With incapacitating episodes having a total 
duration of at least two weeks but less than four 
weeks during the past 12 months............20

With incapacitating episodes having a total 
duration of at least one week but less than two 
weeks during the past 12 months...............10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis 
of chronic manifestations, evaluate 
orthopedic disabilities using 
evaluation criteria for the most 
appropriate orthopedic diagnostic code 
or codes. Evaluate neurologic 
disabilities separately using 
evaluation criteria for the most 
appropriate neurologic diagnostic code 
or codes.

Note (3): If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and 
neurologic manifestations or 
incapacitating episodes, whichever 
method results in a higher evaluation 
for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective 
September 23, 2002).

General Rating Formula for Diseases and Injuries 
of the Spine
(For application with diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease 
Unfavorable ankylosis of the entire 
spine.............		100

Unfavorable ankylosis of the entire thoracolumbar 
spine	50

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.....		
	40

Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine.........................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis..............20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height..................			
				10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under 
an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero 
to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine 
is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal 
ranges of motion for each component of 
spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it 
does not conform to the normal range of 
motion stated in Note (2). Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five 
degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: 
difficulty walking because of a limited 
line of vision; restricted opening of 
the mouth and chewing; breathing 
limited to diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position 
(zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate 
disability of the thoracolumbar and 
cervical spine segments, except when 
there is unfavorable ankylosis of both 
segments, which will be rated as a 
single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under 
the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are 
combined under Sec.   4.25.

Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months......................			60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 	40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 	20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 
months............................................
........			10
(38 C.F.R. § 4.71A, Diagnostic Codes 5235-5243, 
effective September 26, 2003).

Analysis

As previously explained, in a September 2003 decision,  the 
Board concluded that the neurological impairment of the right 
lower extremity was the result of neuropathology at L4-L5 and 
awarded a separate (compensable) evaluation of 40 percent for 
the period from July 12, 2000, to September 22, 2002, for 
residuals of a shell fragment wound resulting in a ruptured 
disc at L4-L5.  Because the diagnostic criteria for rating 
spinal disorders was revised effective September 23, 2002, 
and revised again effective September 26, 2003, the Board 
remanded the case so that the veteran could be afforded a VA 
orthopedic examination, and to allow the RO to consider the 
claim under the revised regulations.

A review of the medical evidence for the time period 
subsequent to September 23, 2002 consists of VA medical 
examinations.  In reviewing these reports, it is apparent 
that the new rating criteria, revised September 2002, and 
again in September 2003, are not as beneficial to the veteran 
as the original rating criteria.  There is no evidence that 
the veteran has experienced incapaciting episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, so as to merit a 40 percent rating 
under the revised criteria, nor is there limitation of the 
back in forward flexion of the thoracolumbar spine of 30 
degrees, or ankylosis of the lumbar spine so as to allow for 
a higher rating.  In reviewing the original Diagnostic Code 
5293, it can be said the there is severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, 
resulting in daily pain and limitation of motion; however, 
there is simply no evidence revealing persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief, so as to merit 
a 60 percent rating.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  In the present case, Diagnostic 
Code 5293 contemplates pain as part of the symptomatology, so 
those sections are not for consideration.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's back pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment as a mail carrier.  


ORDER

Entitlement to an increased rating for intervertebral disc 
syndrome at L4-L5 (previously addressed as a separate 
compensable rating for residuals of shell fragment wounds 
resulting in neurological impairment of the right lower 
extremity), evaluated as 40 percent disabling, for the period 
subsequent to September 22, 2002, is denied.




	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



